Name: COMMISSION REGULATION (EC) No 896/95 of 24 April 1995 amending Commission Regulation (EC) No 1280/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (ACP)
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  economic geography;  agricultural activity;  economic analysis
 Date Published: nan

 No L 92/12 f EN Official Journal of the European Communities 25. 4. 95 COMMISSION REGULATION (EC) No 896/95 of 24 April 1995 amending Commission Regulation (EC) No 1280/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (ACP) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, included among the products to which reference quanti ­ ties apply ; whereas the amendments in question are applicable from 1 February until 31 March for seedless table grapes and from 1 January 1995 for other products ; Whereas it is necessary to amend this Regulation accord ­ ingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990, on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) ('), as last amended by Regulation (EC) No 2484/94 (2), and in parti ­ cular Article 27 thereof, HAS ADOPTED THIS REGULATION : Whereas, by Regulation (EC) No 1280/94 (3), the Commission applied duty-free reference quantities to certain agricultural products ; whereas following the Uruguay Round negotiations, certain combined nomen ­ clature codes have been amended ; whereas, by virtue of Regulation (EC) No 2484/94, seedless table grapes are Article 1 The table of the Annex shown in Regulation (EC) No 1280/94 is to be replaced by the following table : (tonnes) Order No CN code Taric code Description Period Reference quantities ' 12.0030 ex 0704 90 90 0704 90 90*92 Cabbages, fresh or chilled 1 . 11 to 31 . 12. 1995 1 000 12.0050 ex 0705 11 10 0705 11 10*23 Iceberg lettuce, (Lactuca sativa L, var. capitata L) 1.7 to 31 . 10. 1995 1 000 12.0060 ex 0709 10 30 0709 10 40 0709 10 30*80 Globe artichokes fresh or chilled 1.10 to 31.12. 1995 1 000 12.0080 ex ex 0809 10 10 0809 10 50 0809 10 10*10 0809 10 50*30 0809 10 50*70 Apricots, fresh 1.9. 1994 to 30. 4. 1 995 2 000 12.0090 ex ex ex ex 0809 20 1 1 0809 20 19 0809 20 71 0809 20 79 0809 20 11*10 0809 20 19*11 * 19 0809 20 71*50 0809 20 79*51 * 59 Cherries, fresh 1 . 11 . 1994 to 31.3. 1995 2 000 12.0100 ex ex ex ex 0809 30 11 0809 30 19 0809 30 51 0809 30 59 0809 30 11*10 0809 30 19*10 0809 30 51*80 0809 30 59*80 Peaches (including nectarines, fresh) 1.12. 1994 to 31 . 3 . 1995 2 000 12.0110 ex ex 0809 40 10 0809 40 40 0809 40 10*10 0809 40 40*80 Plums, fresh 15.12.1994 to 31.3.1995 2 000 12.0120 ex 0806 10 29 0806 10 29*21 Seedless table grapes 1.2 to 31.3. 1 995 100' (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 265, 15. 10. 1994, p. 3. (3) OJ No L 140 , 3 . 6. 1994, p. 10 . 25. 4. 95 EN Official Journal of the European Communities No L 92/13 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 February 1995 for grapes of order No 12.0120 and from 1 January 1995 for other products. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1995. For the Commission Mario MONTI Member of the Commission